     CASE 0:19-cv-02128-DWF-DTS Document 5 Filed 10/15/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                                    For the
                             District of Minnesota


   BEREKET K. KAHSAI.

                          Plaintiff(s).
                                           Civil Action No. 19-cv -2L28 DWF/DTS

                  V.


   MEGANI J. BRENNAN"
   POSTMASTER GENERAL.                            RECEIVED
   UNITED STATES POSTAL
       SERVICE.                                       ocT 15   20te

                                              CLERK, U.S. DISTRICT COURT
                        Defendant(s).          MI NNEAPOLIS, MIN NESOTA




                 REOUEST FOR ENTRY OF DEFAULT
Comes now Bereket Kahsai and hereby request the clerk to enter a default against
      the defendant, MEGAN J. BRENNAN, POSTMASTER GENERAL, UNITED
      STATES POSTAL SERVICE, on the basis that record in this case demonstrates that
      there has been a failure to plead or otherwise defend as provided by Rule 55(a)
Of the Federal Rules of Civil Procedure.


      A copy of the proposed Order is enclosed.

                                             Respectfully submitted,


                                             Bereket Kahsai
                                             nhbi@hotmail.com
Date:   1011512019

                                                               S-cu-l't-tqnu'
                                                               ocl    lb 2S1s
